        Case 5:20-cv-00774-FB Document 18 Filed 02/02/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


MAYAR ZOKAEI,                         §
         Plaintiff,                   §
                                      §     CIVIL ACTION NO. 5:20-CV-00774-FB
                                      §                (Lead Case)
v.                                    §
                                      §
FUNDAMENTAL SPORTS                    §     (Consolidated With 5:20-CV-00775-FB)
MANAGEMENT, LLC; ROE-                 §
BRG INVESTMENTS, LLC;                 §
RAHUL PATEL; GRANT                    §
GAINES; AND NICOLAS                   §
LAHOOD,                               §
          Defendants.                 §     JURY TRIAL DEMANDED

                   Plaintiff’s Designation of Lead Counsel

TO THE HONORABLE JUDGE OF SAID COURT:

      Husein Hadi (contact information below) designates himself and his firm as

lead counsel in this matter along with Higdon Lawyers. Please include Husein Hadi

in all correspondences in this matter. Husein Hadi’s designated email address is

litigation@thehadilawfirm.com.

                                     Respectfully submitted,

                                     THE HADI LAW FIRM PLLC


                                     By:
                                     Husein Hadi
                                     Texas Bar No. 24067641
                                     Federal Bar No. 3158414
                                     7100 Regency Square Boulevard, Suite 140
                                     Houston, Texas 77036
                                     Telephone: (832) 433-7977
                                     Facsimile: (855) 423-4529


PLAINTIFF’S DESIGNATION AS LEAD COUNSEL—PAGE 1 OF 2
        Case 5:20-cv-00774-FB Document 18 Filed 02/02/21 Page 2 of 2




                                     litigation@thehadilawfirm.com
                                     Attorneys for Plaintiff


                          CERTIFICATE OF SERVICE

      I hereby certify that on February 2, 2021, a copy of the foregoing instrument
was served all counsel of record via the Court’s ECF system.




                                     Husein Hadi




PLAINTIFF’S DESIGNATION AS LEAD COUNSEL—PAGE 2 OF 2
